Citation Nr: 0904520	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In pertinent part of that rating 
decision, the RO granted service connection for bilateral 
sensorineural hearing loss and assigned the disability a 
noncompensable rating effective from September 9, 2004.  The 
Veteran appealed as to the rating assigned. 

The Veteran was scheduled for a hearing on September 13, 2005 
before the Travel Board section of the VA, but was unable to 
attend on that date.  Instead, an informal conference was 
held between the Veteran's representative and the RO to which 
a summary of that conference is provided in the record.  

The Board notes that in the application to file a claim and 
in the informal brief presented by the Veteran's 
representative, an additional claim has been raised for 
entitlement to service connection for "ear problems", 
including otitis media and externa in both ears.  These 
matters have not been addressed by the agency of original 
jurisdiction (AOJ), and they are referred to the RO for 
appropriate action.  The decision below is confined to the 
matter of the appropriate rating for the Veteran's service-
connected hearing loss.


FINDING OF FACT

From the effective date of service connection, the Veteran's 
bilateral sensorineural hearing loss has not been manifested 
by findings more severe than a pure-tone average of 35 
decibels with 88 percent speech discrimination (Level II) in 
the right ear, and a pure-tone average of 30 decibels with 88 
percent speech discrimination (Level II) in the left ear. 

CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
have not been met for the Veteran's bilateral sensorineural 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 4.86 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The appellant was afforded a VA 
audiology examination in March 2005.  While the Veteran has 
indicated that he has additionally ear symptomatology since 
this examination, and such symptomatology pertains to another 
claimed referred back to the RO in the above introduction, 
the Veteran has not indicated that hearing loss has grown 
more severe since the March 2005 examination.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, that there exists any additional evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000).

2.  Increased Rating for Bilateral Sensorineural Hearing Loss 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities found in 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating 
following the initial award of service connection, VA must 
address all evidence that was of record from the date of the 
filing of the claims on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.;  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008)

The Veteran claims entitlement to an initial compensable 
disability rating for his bilateral sensorineural hearing 
loss.  The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purpose 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including pure-tone threshold 
average and speech discrimination (Maryland CNC test).  
38 C.F.R. § 4.85 (b).  In circumstances where an examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used 
to determine the Roman numeral designations (I through XI) 
for hearing impairment based only on pure-tone threshold 
average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).  The Board finds that neither of 
those exceptions is applicable to the Veteran's claim, and he 
has not contended otherwise.  As such, Table VIa will not be 
used to determine the severity of the Veteran's hearing 
impairment.  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI, then Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designation for hearing impairment of each ear.  The 
percentage evaluation is found on Table VII by intersecting 
the horizontal row appropriate for the numeric designation 
for the ear with the better hearing and the vertical column 
appropriate to the numeric designation level for the ear with 
the poorer hearing.  38 C.F.R. § 4.85(e). 

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
	
In this appeal, the Veteran's hearing impairment is 
determined by audiometric evaluations that are recorded in 
the most recent VA audiological examination, dated March 29, 
2005.  This is the only audiological examination report 
within the appeal period beginning September 9, 2004, that 
contains audiometric findings in pure-tone thresholds 
suitable for rating purposes.  

The March 2005 examination revealed pure-tone thresholds at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 
15, 30, 45, and 50 decibels in the right ear; and 20, 15, 30, 
30, and 45 decibels in the left ear.  Pure-tone threshold 
averages were 35 in the right ear and 30 in the left ear.  
Speech recognition testing revealed speech recognition 
ability was 88 percent in each ear.  The diagnosis was mild 
high frequency sensory hearing loss in the right ear and mild 
mixed hearing loss in the left ear.  

In the April 2005 rating decision, the RO granted the 
Veteran's claim to entitlement for service connection for 
bilateral sensorineural hearing loss with a non-compensable 
disability rating effective from September 9, 2004.  The 
Veteran perfected an appeal as to the initial disability 
rating.

The March 2005 VA audiological examination revealed average 
pure-tone threshold of 35 decibels in the right ear and of 30 
decibels in the left ear.  The speech discrimination test 
showed as 88 percent in both ears.  Under Table VI, the 
Veteran's hearing acuity at the time of that VA examination 
constitutes Level II hearing in the right ear and Level II 
hearing in the left ear, which under Table VII warrants a 
non-compensable rating for hearing loss.  

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss because of his "ear 
problems" which he claims were caused by noise exposure 
while he was in service.  As mentioned above in the 
introduction, this is a separate, additional claim that the 
Veteran has raised for which he may be entitled to service 
connection.  As such, this matter has been referred to the RO 
for appropriate action so that it may be properly addressed 
by the agency of original jurisdiction (AOJ).  The claim 
regarding "ear problems" other than hearing loss is not 
part of the current claim on appeal. 
 
Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the 
evidence in the record warrants a non-compensable disability 
rating at any time since the effective date of the grant of 
service connection.  As such, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable disability rating for his service connected 
bilateral hearing loss. 


ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied. 


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


